Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 11/27/2021, wherein claims 1 and 7 were amended; and claims 8-14 were added. Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seelhofer (US 8,672,154) in view of Paganuzzi (US 2010/0282624).
Regarding claim 1, Seelhofer discloses a bottle cap (See top of Fig. 8) for dispensing a preparation to mix with a liquid within a bottle, comprising: a pressing portion (30) formed from an 

    PNG
    media_image1.png
    682
    946
    media_image1.png
    Greyscale

Seelhofer discloses the claimed invention except for the breaker tearing the first seal upon downward rotation of the head portion and the second seal connected to the head portion and separable therefrom by rotating the head portion.

Regarding claim 9, Seelhofer discloses the stopper is configured as a protrusion, but does not expressly disclose the specific height for the surface. However, to modify the height of the stopper to be any dimension such as 0.2-0.3 mm in order to ensure proper engagement with a portion of the bottle would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Seelhofer discloses said breaker has eight blades (See Fig. 8 which shows at least eight blades on the bottom of element 8).

Regarding claim 14, Seelhofer-Paganuzzi discloses the pressing portion provides elastic communication between the head portion and the breaker for reduced linear translation of the breaker relative to rotation of the bottle cap according to a compression of the pressing portion, due to the elastic properties of the pressing portion.
	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seelhofer (US 8,672,154) in view of Paganuzzi (US 2010/0282624) as applied to claims 8 and 10 above, and further in view of Sellars (US 5,950,819). As described above, Seelhofer-Paganuzzi discloses the claimed invention except for the express disclosure of the specific material of the bottle cap. However, Sellars teaches bottle cap assembly (at 45 - See top of Figs 1-3) for mixing substances, wherein elements of the bottle cap assembly are manufactured from polyethylene for having appropriate structural strength and flexibility (See column 3, lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the bottle cap of Seelhofer-Paganuzzi from a polyethylene material as taught by Sellars in order to ensure sufficient structural strength and flexibility.

Response to Arguments
Applicant's arguments filed 11/27/2021 with respect to claim 8 have been fully considered but they are not persuasive.
Applicant argues that new Claim 8 now further recites the structural relationship of the breaker (2) and the stopper (ST). The combination of Seelhofer, Paganuzzi, and Sellers does not teach connection 
Contrary to Applicant’s argument, as described in the rejection above, Seelhofer discloses a stopper (projecting portion at the lower end of 37 which engaged element 36 - See “Stopper” labeled in Fig. 8 shown above) for preventing unintentional vertical movement (as shown in Fig. 12), the stopper is integrally formed from an end of the breaker (breaker element formed by elements 37 and 8 in Fig. 8) proximal the liquid. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Allowable Subject Matter
Claims 1-7 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735